Citation Nr: 0903213	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-03 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for schizophrenia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel




INTRODUCTION

The veteran had active duty service from October 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Winston-Salem, North Carolina regional office (RO) of the 
Department of Veterans Affairs (VA) which increased the 
veteran's schizophrenia disability evaluation to 30 percent, 
effective July 27, 2004, the date the claim for an increased 
evaluation was received.

In his October 2004 notice of disagreement, the veteran 
appears to be making an earlier effective date claim with 
regards to his schizophrenia disability evaluation.  This 
matter is referred to the RO for development and 
adjudication.


FINDING OF FACT

The evidence of record demonstrates that the veteran's 
service-connected schizophrenia has manifested in paranoia, 
some short-term memory impairment and sleep impairments, with 
some occupational and social impairments; deficiencies in the 
areas of family relations, judgment, thinking or mood are not 
present.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for schizophrenia have not been met for the entire period of 
the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 9205 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim. 73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In this case, the RO provided VCAA notice in an August 2004 
letter.  This letter notified the veteran of what evidence 
was required to substantiate his claim for an increased 
evaluation.  The letter informed him of what evidence VA 
would obtain, what evidence he was expected to provide, and 
of what assistance the VA could provide the veteran in 
obtaining evidence from other agencies.  Finally, the letter 
notified the veteran that he may submit any evidence that his 
service connected disability increased in severity.  This 
letter met the duty to notify the veteran in accordance with 
Pelegrini.

The veteran has substantiated his status as a veteran.  The 
second and third elements of Dingess notice were provided in 
the August 2004 letter.  However, the veteran was not 
provided notice regarding a degree of disability and an 
effective date of the disability.  The Court has held that 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

As the veteran's schizophrenia increased rating claim is 
being denied, and no rating or effective date is being 
assigned, he has suffered no prejudice from the deficiency 
with regard to these elements.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet.App. 37 (2008).

Further, if the diagnostic code (DC) under which the veteran 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the veteran's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant. Additionally, the veteran must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, this 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

The August 2004 VCAA letter notified the veteran that medical 
or lay evidence could be submitted to substantiate his claim 
and provided specific examples.  The letter stated that such 
evidence should describe a worsening of the veteran's 
impairment.  It also notified the veteran that VA would 
assist him in obtaining his employment records, thereby 
notifying him that the effect of his disability on his 
employment was relevant.  This information was provided to 
the veteran prior to the initial adjudication of his claims.

Although the veteran has not been provided with a 
notification letter containing specific information regarding 
the measurements required to prevail in his claims, the Board 
notes that this information was contained in his February 
2005 statement of the case (SOC).  The SOC could not provide 
VCAA compliant notice.  Mayfield v. Nicholson, 444 F. 3d 1328 
(Fed. Cir. 2006).  It did, however, provide actual knowledge 
to the veteran.  The veteran had a meaningful opportunity to 
participate in the adjudication of the claim after the notice 
was provided.  In this regard, he submitted a substantive 
appeal to the Board in February 2005 providing argument in 
support of his claim.  This case was not certified to the 
Board until May 2005, approximately three months after 
receiving the SOC.  The veteran was also afforded an 
additional period of 60 days to submit additional argument 
and evidence or to request a hearing after the case was 
certified.

A notice error can be cured by actual knowledge of the 
information on the part of the claimant.  Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George- 
Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  The SOC 
did provide actual knowledge of the rating criteria, and the 
veteran has had the opportunity over the next two years to 
submit argument and evidence subsequent to receiving the 
notice. Hence, the veteran had a meaningful opportunity to 
participate in the adjudication of his claim and was not 
prejudiced.

Further, the veteran has displayed actual knowledge of the 
fact that his disabilities will be evaluated based on their 
effects on both his daily life and employment.  During his 
September 2004 VA psychiatric examination, the veteran 
informed the VA examiner that he had chosen his current job 
in order to avoid other people and described some short-term 
memory impairment.  The Board concludes that while the 
veteran may not have received timely notification of the 
exact measurement required for increased evaluations, the 
veteran is aware that the more his daily functioning is 
impaired, the higher the evaluation that will be assigned.  
Therefore, the Board finds that the duty to notify the 
veteran regarding is claim for an increased evaluation has 
been met.

VCAA notice should be provided prior to the initial 
adjudication of the claim. Mayfield v. Principi, 444 F.3d 
1328 (Fed. Cir. 2006).  Any notice error will be presumed 
prejudicial unless VA can show that the error did not affect 
the essential fairness of the adjudication and persuade the 
Court that the purpose of the notice was not frustrated, for 
example by demonstrating "(1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders v. Nicholson, 487 
F.3d 881, 888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 
21 Vet. App. 334, 339 (2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an 
error affects the essential fairness of the adjudication.  
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing 
her meaningful participation in the adjudication of the 
claim, then it is not prejudicial.  McDonough, supra Overton 
v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

The February 2005 notice was provided after the initial 
adjudication and the veteran's claim was readjudicated in a 
March 2005 supplemental statement of the case (SSOC).  The 
timing deficiency was cured by readjudication of the claim 
after the notice was provided.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s). 38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim. The veteran's VA treatment records and private 
treatment records have been obtained. The veteran was 
afforded a VA examination in September 2004 and a sufficient 
medical opinion has been obtained.

As there is no indication from either the veteran or his 
representative that there is any outstanding pertinent 
medical evidence, the Board may proceed with consideration of 
the veteran's claim.

Increased Rating

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155. 

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the veteran's disability 
is also considered.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  If there is a 
question as to which of two evaluations should apply, the 
higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.   

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Schizophrenia is evaluated under VA's General Rating Formula 
for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  A 10 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  Id.

A 50 percent rating is warranted for schizophrenia when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment, impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for schizophrenia if the 
veteran exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan, at 443.  The 
Court of Appeals for the Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities.  Sellers v. Principi, 372 F.3d 
1318, 1326 (Fed. Cir. 2004). 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 61 
to 70 reflects some mild symptoms, or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Moderate symptoms, or moderate difficulty in 
social, occupational, or schooling functioning warrant a GAF 
score of 51 to 60.  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.   See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).   

Schizophrenia

The veteran contends that his mental condition has continued 
to deteriorate since his return from Vietnam, and that his 
current condition entitles him to a 80 percent disability 
evaluation.

A February 1977 state department of health psychological 
report indicated that the veteran had been referred for an 
evaluation following a child abuse conviction.  The treating 
psychologist noted that the veteran experienced difficulty in 
maintaining close personal relationships, that he was likely 
to act impulsively, selfishly and had trouble learning from 
his experiences.  He was also noted to be bright, cooperative 
and pleasant.  Diagnoses of antisocial personality, 
depressive neurosis, and passive-aggressive personality were 
made.

Private treatment records dated between August 1990 and 
August 1993 demonstrated treatment for alcohol dependence, 
and did not reflect treatment for the veteran's 
schizophrenia.

Other private treatment records, including March 1971 records 
documenting a right eye injury and January 1990 records 
documenting a hand injury, also did not reflect treatment for 
the veteran's schizophrenia.

A September 2004 VA psychiatric examination revealed the 
veteran's history of schizophrenia, as well as his past 
history of alcohol abuse.  The veteran reported that he was 
not currently receiving any psychiatric treatment or taking 
any psychiatric medication.  Difficulty sleeping was 
reported.  He relayed that he was working overnight packing 
plastic trays in an effort to avoid interacting with people.  
He stated that his wife died at age 47, that he enjoys sports 
and visiting with friends, although he generally stays pretty 
much to himself.  He was described as alert and oriented, 
with appropriate appearance, hygiene and behavior.  His 
communication, speech and mood were described as normal.  
Panic attacks, obsessive rituals, as well as suicidal and 
homicidal ideations were denied.  Although the veteran 
described a history of hallucinations and paranoid ideations, 
none were observed during the examination.  Thought 
processes, judgment and abstract thinking were intact.  Mild 
short term memory problems, including difficulty remembering 
recent events, were reported.  The examiner found the veteran 
to be a reliable historian.  

Following this September 2004 examination and a review of the 
veteran's claims folder, the examiner diagnosed the veteran 
with acute and undifferentiated schizophrenia, and assigned a 
GAF score of 60.  He further opined that the veteran had some 
difficulty establishing and maintaining effective work and 
social relationships due to his tendency to avoid people with 
some paranoia.

The veteran's schizophrenia has caused some occupational 
impairment as he reports selecting his particular employment 
in an effort to avoid interacting with other people.  He also 
reported some short-term memory impairments and paranoia.  
However, his thought processes, judgment and abstract 
thinking were reported to be intact, and he reported no 
history of panic attacks.  He reported being able to maintain 
social relationships, as he stated to the September 2004 VA 
examiner that he enjoyed visiting with friends.  Finally, his 
communication, speech and mood were reported to be normal.

Moreover, the veteran's GAF score was 60, suggesting no more 
than moderate impairment.  See DSM IV.

The veteran does not have the symptoms contemplated in the 
criteria for a 50 percent rating, and his symptoms most 
closely approximate the criteria for the current 30 percent 
rating.  A higher evaluation is therefore not warranted.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  
The veteran's disability is manifested by impairments in 
occupational and social functioning.  The rating criteria 
contemplate these impairments.  Hence, referral for 
consideration of an extraschedular rating is not warranted.

The Board has resolved all reasonable doubt in favor of the 
veteran in reaching this determination.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for schizophrenia is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


